Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kazuhiro CN110386070 (A).
Consider Claim 1, Kazuhiro discloses a step device for a vehicle, the step device comprising: a movable step (40) supported under a door opening (Fig. 1); and a coupling member (50) supported by a sliding door (24) that opens and closes in a vehicle front-rear direction with a shifting zone in a vehicle width direction, the coupling member being configured to engage with the movable step to move the movable step in the vehicle width direction in conjunction with opening and closing of the sliding door, wherein: the movable step is provided with a guide rail (411) that opens downward and extends in the vehicle front-rear direction; and the coupling member includes a fixed member (50f) fixed to the sliding door, an arm member (50s) configured to turn in an up-down direction and coupled to the fixed member, a guide roller (50r) supported by the arm member and disposed inside the guide rail, and an urging member (50b) configured to apply to the arm member an urging force in a direction in which the guide roller turns upward.
Allowable Subject Matter
Claims 2-5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Although the prior art discloses all the limitations of Claim 1 and further wherein: the guide rail (411) includes a side wall (Fig. 5) with which the guide roller (50r) comes into sliding contact, the prior art does not disclose or render obvious, absent impermissible hindsight, these limitations in combination with a fall prevention flange provided on a lower end side of the side wall; and the guide rail has a notch that is formed by cutting out a portion of the fall prevention flange and that allows the guide roller to move in the up-down direction beyond the fall prevention flange as required by Claim 2.
Claims 3 and 4 depend from Claim 2.
Although the prior art discloses all the limitations of Claim 1, the prior art does not disclose or render obvious, absent impermissible hindsight, these limitations in combination with a retaining member that retains the movable step in a retracted position on an inner side in the vehicle width direction by engaging with the movable step when the guide roller is separated from the guide rail as required by Claim 5.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN A EVANS whose telephone number is (571)270-7022. The examiner can normally be reached 9-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James A Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN A EVANS/Primary Examiner, Art Unit 3618